                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Southern District of New York



                                                     United States District Courlfiouse
                                                     300 Qitairopas Street
                                                     While Plains, New York 10601


                                                      February 27, 2020
BY HAND

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quan'opas Street
White Plains, New York 10601

       Re: United States v. Leigh K Murray, 20 Mag. 1480

Dear Judge Davison:


       The defendant in the above-referenced case, Leigh F. Murray, was arrested this week in
Ireland based on the Government's request for provisional arrest. In light of Murray's arrest and
the expected commencement of extradition proceedings in Ireland, the Government respectfully
requests that the Court unseal the currently sealed complaint and related arrest warrant.



                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney



                                              By:
                                                     Derek Wikstrom
                                                     Assistant United States Attorney
                                                     Tel: (914)993-1946

SO ORDERED:




         ;E PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE

 -^ i^l^-o
